Name: 79/236/EEC: Commission Decision of 8 February 1979 extending for certain third countries the period provided for in Article 21 (2) of Directive 70/457/EEC and in Article 32 (2) of Directive 70/458/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-03-02

 Avis juridique important|31979D023679/236/EEC: Commission Decision of 8 February 1979 extending for certain third countries the period provided for in Article 21 (2) of Directive 70/457/EEC and in Article 32 (2) of Directive 70/458/EEC Official Journal L 052 , 02/03/1979 P. 0020 - 0020****( 1 ) OJ NO L 225 , 12 . 10 . 1970 , P . 1 . ( 2 ) OJ NO L 16 , 20 . 1 . 1978 , P . 23 . ( 3 ) OJ NO L 225 , 12 . 10 . 1970 , P . 7 . ( 4 ) OJ NO L 236 , 26 . 8 . 1978 , P . 13 . ( 5 ) OJ NO L 152 , 8 . 6 . 1978 , P . 17 . COMMISSION DECISION OF 8 FEBRUARY 1979 EXTENDING FOR CERTAIN THIRD COUNTRIES THE PERIOD PROVIDED FOR IN ARTICLE 21 ( 2 ) OF DIRECTIVE 70/457/EEC AND IN ARTICLE 32 ( 2 ) OF DIRECTIVE 70/458/EEC ( 79/236/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 70/457/EEC OF 29 SEPTEMBER 1970 ON THE COMMON CATALOGUE OF VARIETIES OF AGRICULTURAL PLANT SPECIES ( 1 ), AS LAST AMENDED BY DIRECTIVE 78/55/EEC ( 2 ), AND IN PARTICULAR THE THIRD SENTENCE OF ARTICLE 21 ( 2 ) THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 70/458/EEC OF 29 SEPTEMBER 1970 ON THE MARKETING OF VEGETABLE SEED ( 3 ), AS LAST AMENDED BY DIRECTIVE 78/692/EEC ( 4 ), AND IN PARTICULAR THE THIRD SENTENCE OF ARTICLE 32 ( 2 ) THEREOF , WHEREAS , UNDER ARTICLE 21 ( 1 ) OF DIRECTIVE 70/457/EEC AND UNDER ARTICLE 32 ( 1 ) OF DIRECTIVE 70/458/EEC , THE COUNCIL SHALL DETERMINE , ON A PROPOSAL FROM THE COMMISSION , WHETHER THE CHECKS ON PRACTICES FOR THE MAINTENANCE OF VARIETIES CARRIED OUT IN THIRD COUNTRIES AFFORD THE SAME GUARANTEES AS THOSE CARRIED OUT BY THE MEMBER STATES ; WHEREAS , BY DECISION 78/476/EEC OF 30 MAY 1978 ( 5 ), THE COUNCIL HAS DETERMINED THIS QUESTION AS REGARDS SEVERAL THIRD COUNTRIES ; WHEREAS THE INFORMATION AVAILABLE HAS NOT YET ENABLED THIS QUESTION TO BE DETERMINED AS REGARDS JAPAN , AUSTRIA , SWITZERLAND , CZECHOSLOVAKIA AND YUGOSLAVIA AND TO SOME EXTENT POLAND ; WHEREAS , IN ORDER TO PREVENT CERTAIN MEMBER STATES ' TRADITONAL TRADE PATTERNS FROM BEING DISTURBED , THE PERIOD PROVIDED FOR IN ARTICLE 21 ( 2 ) OF DIRECTIVE 70/457/EEC AND IN ARTICLE 32 ( 2 ) OF DIRECTIVE 70/458/EEC MUST THEREFORE BE EXTENDED ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON SEEDS AND PROPAGATING MATERIAL FOR AGRICULTURE , HORTICULTURE AND FORESTRY , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE PERIOD PROVIDED FOR IN ARTICLE 21 ( 2 ) OF DIRECTIVE 70/457/EEC SHALL , AS REGARDS AUSTRIA , SWITZERLAND , CZECHOSLOVAKIA AND YUGOSLAVIA , AND IN RESPECT OF AGRICULTURAL SPECIES , BE EXTENDED UNTIL 30 JUNE 1980 . 2 . THE PERIOD PROVIDED FOR IN ARTICLE 32 ( 2 ) OF DIRECTIVE 70/458/EEC SHALL , AS REGARDS JAPAN , POLAND AND SWITZERLAND AND IN RESPECT OF VEGETABLE SPECIES , BE EXTENDED UNTIL 30 JUNE 1980 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 8 FEBRUARY 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT